Citation Nr: 1217376	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for soft tissue throat cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure and as secondary to soft tissue throat cancer.

3.  Entitlement to service connection for dry mouth and loss of taste buds, to include as due to herbicide exposure and as secondary to soft tissue throat cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to January 1950 and from March 1952 to March 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a hearing at the RO in November 2009.  A transcript of the hearing has been associated with the claims file.  

In January 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  The case has since been returned to the Board for appellate review.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran in September 2011, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and the issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

REMAND

The Board previously remanded the case in January 2010 to afford the Veteran a VA examination and obtain a medical opinion in connection with the issues currently on appeal.  The Veteran was provided such an VA examination in July 2010, and he was diagnosed with squamous cell carcinoma of the right tonsil and tongue, status post excision of tumor with hemimandibulectomy, modified radical right neck dissection with pectoralis flap with residual scars, and radiation therapy.  There was no current evidence of active carcinoma.  The VA examiner also diagnosed the following disorders as residuals from the Veteran's head and neck radiation therapy: dry mouth, partial loss of taste, and hypothyroidism.  With regard to the etiology of the disorders, the VA examiner opined that they were less likely than not causally related to the Veteran's active service, including service in Vietnam with presumed exposure to herbicides.  The VA examiner reasoned that the Veteran did not have soft tissue sarcoma, carcinoma of the larynx, or other lower respiratory cancers that are conceded as having been caused by such exposure.  

The Board finds that the July 2010 VA examiner's opinion adequately addresses the question of whether the Veteran has a disorder presumed to be due to herbicide (Agent Orange) exposure.  However, the examiner did not address whether any of the claimed disorders may be due to Agent Orange exposure regardless of whether it is a disorder for which service connection is presumed.  The Board had explained in the January 2010 remand that service connection can be established by evidence showing that a disease is directly related to Agent Orange exposure even if it is not a disorder for which a positive association with herbicide exposure is presumed.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this regard, the Board pointed out in January 2010 that a private physician had written a letter in March 2007 supporting the Veteran's appeal by indicating that there may be some association between the Veteran's premature oral cancers at a young age and exposure to Agent Orange, although he could not conclude and decide the percentage of probability.  The evidence of record also shows that the Veteran has a history of smoking and alcohol use.  

The July 2010 VA examination is inadequate because the VA examiner did not address the question of direct service connection.  Therefore, the Board finds that there was not substantial compliance with the January 2010 remand directives.  Thus, the matter must be remanded for a further VA examination opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should refer the Veteran's claims folder to the July 20120 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's throat cancer or residuals thereof, dry mouth, loss of taste buds, and thyroid disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service. 

The examiner should state whether it is at least as likely as not that the Veteran currently has throat cancer or residuals thereof, dry mouth, loss of taste buds, and a thyroid disorder that are causally or etiologically related to his military service, including his herbicide exposure.  In so doing, the examiner should not base his or her opinion on the fact that the Veteran does not have a disorder for which presumptive service connection is available.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  In other words, the examiner should consider whether the Veteran's current disorders are directly related to his herbicide exposure in service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


